      Case 2:20-cv-00796-ER Document 25 Filed 04/07/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BEVERLEY EDWARDS,                :       CIVIL ACTION
                                 :       NO. 20-796
          Plaintiff,             :
                                 :
     v.                          :
                                 :
ALBERT EINSTEIN MEDICAL          :
CENTER,                          :
                                 :
          Defendant.             :


                                 ORDER

          AND NOW, this 6th day of April, 2021, after

considering Defendant’s Motion for Summary Judgment and the

Response and Reply thereto, and following a hearing on the

record, it is hereby ORDERED, for the reasons set forth in the

accompanying memorandum, that the Motion (ECF No. 17) is DENIED.

An order fixing pretrial deadlines will issue.

          It is FURTHER ORDERED that Defendant’s Motion for

Leave to File a Reply Brief (ECF No. 20) is GRANTED.



          AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.
